13-2663
         Chen v. Holder
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A087 448 209
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 3rd day of November, two thousand fourteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                DENNIS JACOBS,
 9                PIERRE N. LEVAL,
10                     Circuit Judges.
11       _____________________________________
12
13       MEIXIANG CHEN,
14                Petitioner,
15
16                        v.                                    13-2663
17                                                              NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24
25
26       FOR PETITIONER:                Gary J. Yerman, New York, New York.
27
28

         08152014-B3-5
 1   FOR RESPONDENT:              Stuart F. Delery, Assistant Attorney
 2                                General; Leslie McKay, Assistant
 3                                Direcor; Ilissa M. Gould, Trial
 4                                Attorney, Office of Immigration
 5                                Litigation, United States Department
 6                                of Justice, Washington, D.C.
 7
 8           UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12           Meixiang Chen, a native and citizen of China, seeks

13   review of a June 13, 2013, decision of the BIA, affirming

14   the July 18, 2012, decision of Immigration Judge (“IJ”) Mary

15   Cheng, denying his application for asylum, withholding of

16   removal, and relief under the Convention Against Torture

17   (“CAT”).        In re Meixiang Chen, No. A087 448 209 (B.I.A. June

18   13, 2013), aff’g No. A087 448 209 (Immig. Ct. N.Y. City July

19   18, 2012).       We assume the parties’ familiarity with the

20   underlying facts and procedural history of this case.

21           Under the circumstances of this case, we have reviewed

22   both the IJ’s and the BIA’s opinions “for the sake of

23   completeness.”        Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

24   2008) (quotation marks and citations omitted).        The

25   applicable standards of review are well established.        See

26

     08152014-B3-5                      2
 1   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
2   510, 513 (2d Cir. 2009).

 3           Chen applied for asylum, withholding of removal, and

 4   CAT relief based, in part, on his claim that he fears

 5   persecution because he has had more than one child in

 6   violation of China’s population control program.         For

 7   largely the same reasons as this Court set forth in Jian Hui

 8   Shao, 546 F.3d 138, we find no error in the agency’s

 9   determination that Chen failed to demonstrate his

10   eligibility for relief on that ground.         See id. at 158-72.

11           We also find no error in the agency’s determination

12   that Chen failed to demonstrate his eligibility for relief

13   based on his religion.         The evidence Chen submitted did not

14   demonstrate that Chinese authorities are aware of, or likely

15   to become aware of, his religious practice.         See Hongsheng

16   Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

17           For the foregoing reasons, this petition for review is

18   DENIED.         As we have completed our review, any stay of

19   removal that the Court previously granted in this petition

20   is VACATED, and any pending motion for a stay of removal in

21   this petition is DISMISSED as moot.         Any pending request for

22   oral argument in this petition is DENIED in accordance with



     08152014-B3-5                       3
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5




    08152014-B3-5                  4